Per Curiam:
This is an application for an order to show cause why the respondents should not set aside and vacate certain action recently taken by them at Benzonia, which place, in taking the action, they recognized as the county seat. The application is based on an assumption that the county seat still remains at Frankfort, where it was first located. It appears that several years since the question of the removal of the county seat from Frankfort to Benzonia was duly submitted to a vote of the people, and that the vote on such submission was duly canvassed by the supervisors, who declared the proposition carried. Two or three years later the supervisors assumed to reconsider this action, and declare the proposition not carried. But this last action was clearly invalid within our previous decision in Atty. Genl. v. Supervisors of Lake County, 33 Mich., 289. The board was therefore warranted in treating it as invalid, and in continuing to recognize Benzonia as the county seat.
The motion for an order to show cause must be denied.